DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.
 
Response to Amendment
The amendment filed on 5 November 2020 has been entered. Claim(s) 1 and 3-13 remain pending in this application. Claim 2 has been cancelled.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
The limitation “combustion chamber body” in Line 4 of Claim 7 and Line 1 of Claim 13 is used to refer to “combustion chamber liner body”. Consistent terminology is requested.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Patent No. 7,854,395), hereinafter Jones, in view of Hewitt (U.S. Pre-grant Publication 2004/0168428), hereinafter Hewitt, and Baehr (U.S. Patent No. 3,254,395), hereinafter Baehr.

Regarding Independent Claim 1, Jones teaches a combustion chamber liner for a rocket propulsion system (Figures 1 and 4), comprising: 
a combustion chamber liner body (12) extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34); 
a combustion chamber liner internal wall (Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area cavity (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
a nozzle exit port (Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); 
a throat portion (48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
a plurality of cooling channels (22) defined by the combustion chamber liner external wall (Figures 2a and 2b – the cooling channels, 22, are defined by the outer surface of the liner body, 12, and thus defined by the external wall), the plurality of cooling channels extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34); from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures below for clarification) that defines a first decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48), and with the second channel ends of the cooling channels comprising a second-end chamfer initiating proximate to the second end (Figures 1 and 4 – the second channel ends have a chamfer at the second end – See annotated figures below for clarification) that defines a second decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48).
Jones does not teach spiral cooling channels; wherein the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Hewitt teaches a rocket assembly (Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to make the cooling channels spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18
Jones in view of Hewitt do not teach wherein the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Baehr teaches a rocket motor casing (Title) with a combustion chamber liner (Figure 1 – the channels, 11, form the combustion chamber liner) with a thickness (Figure 7 –Column 2, Lines 39-50 – the figure shows the thickness of the channels that make up the liner) wherein the decreasing wall thicknesses extend to a minimum wall thickness (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the thickness of the liner is tapered/decreases to a minimum wall thickness located at point 22) that is reached at the throat portion of the combustion chamber liner (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the minimum thickness is at point 22 which a point of tangency with the throat and therefore at the throat portion of the combustion chamber liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt by making the first and second decreasing wall thicknesses extend to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, as taught by Baehr, in order to efficiently utilize the longitudinal properties of the material to withstand the principle stresses (Baehr – Column 2, Lines 47-50) while reducing the weight of the liner (Baehr – Column 3, Lines 60-65 – the thickness of the liner effects the weight of the liner).


    PNG
    media_image1.png
    420
    716
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    527
    media_image2.png
    Greyscale

Figure 1 - Annotated Figures from Jones

Regarding Claims 3 and 4, Jones in view of Hewitt and Baehr teach the invention as claimed and discussed above.
Jones in view of Hewitt and Baehr, as discussed above, do not teach (Claim 3) wherein each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width; (Claim 4) wherein a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width.
However, Hewitt teaches (Claim 3) wherein each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform); (Claim 4) wherein a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Hewitt and Baehr to include (Claim 3) each spiral cooling channel of the plurality of spiral cooling channels is defined by a uniform width; (Claim 4) wherein a distance along the circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width, as taught by Hewitt, in order to provide the best cooling for the desired needs (Hewitt – Paragraph 0034).

Regarding Claim 6, Jones in view of Hewitt and Baehr teach the invention as claimed and discussed above. Jones further teaches wherein a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Hewitt and Baehr as applied to claim 1 above, and further in view of Black (U.S. Pre-grant Publication 2019/0093602), hereinafter Black.

Regarding Claim 5, Jones in view of Hewitt and Baehr teach the invention as claimed and discussed above.
Jones in view of Hewitt and Baehr do not teach wherein the combustion chamber liner body comprises a material chosen from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel.
However, Black teaches a combustion chamber liner (Figure 3) for a rocket propulsion system (Abstract, Line 1 – the liner is for a rocket engine/propulsion system) wherein the combustion chamber liner body comprises a material chosen from a group consisting of copper (Paragraph 0007, Lines 11-15 – the combustion liners are made of copper), a copper alloy (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), titanium (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), carbon fiber (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), and Inconel (This limitation is listed as part of a list of choices and therefore is not required if another option is taught)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Hewitt and Baehr to make the combustion chamber liner body from copper, as taught by Black, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claims 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Lundgren (U.S. Pre-grant Publication 2010/0058586), hereinafter Lundgren, Hewitt and Baehr.

Regarding Independent Claim 7, Jones teaches a method for fabricating a combustion chamber liner for a rocket propulsion system (Figures 1 and 4), comprising: 
forming a material component into a combustion chamber liner body (12) extending between a first and second end (Figures 1 and 4 – the liner body, 12, has a first end at element 30 and a second end at element 34), wherein the combustion chamber body comprises: 
Figures 1 and 4 – the inner surface of the liner body, 12, is the internal wall) defined by the combustion chamber liner body (Figures 1 and 4 – the internal wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner internal wall defining a combustion area (49) extending between the first and second end (Figures 1 and 4 – the combustion area cavity is between the first and second ends); 
a combustion chamber liner external wall (Figures 1 and 4 – the outer surface of the liner body, 12, is the external wall) defined by the combustion chamber liner body (Figures 1 and 4 – the external wall is a surface of the liner body, 12, and therefore is defined by the liner body), the combustion chamber liner external wall opposite the internal wall (Figures 1 and 4 – the external wall and internal wall are opposite surfaces of the liner body, 12); 
an inlet port (Figures 1 and 4 – the openings of the passages, 22, at the first end 30, is the inlet port) defined by the combustion chamber liner body at the first end (Figures 1 and 4 – the opening is defined by the liner body, 12, at the first end, 30); 
a nozzle exit port (Figures 1 and 4 – the openings of the passages, 22, at the second end 34, is the nozzle exit port as it is a port at the nozzle, 50) defined by the combustion chamber liner body at the second end (Figures 1 and 4 – the exit port is in and therefore defined by the liner body, 12, at the second end, 34); and 
a throat portion (48) defined by a portion of the combustion chamber liner body between the first and second end (Figures 1 and 4 – the throat portion, 48, is defined by the liner body, 12, between the first and second ends, 30 and 34); and 
22) extending between the first and second end (Figures 1 and 4 – the cooling channels extend between the first and second ends, 30 and 34) from a first channel end to a second channel end (Figures 1 and 4 – the cooling channels have a first channel end at the first end, 30, and a second channel end at the second end, 34), with the first channel ends of the cooling channels comprising a first-end chamfer initiating proximate to the first end (Figures 1 and 4 – the first channel ends have a chamfer at the first end – See annotated figures below for clarification) that defines a decreasing wall thickness of the combustion chamber liner body extending toward the throat portion (Figures 1 and 4 – the chamfer defines a decreasing wall thickness of the liner body, 12, towards the throat, 48).
Jones does not teach cutting, into the combustion chamber liner external wall; spiral cooling channels; wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Lundgren teaches a method for forming cooling channels for a rocket engine (Paragraph 0001) that includes cutting, into the external surface of a wall (Figures 1-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones to by making the method of forming the cooling channels in the external wall involve cutting, as taught by Lundgren, in order to provide a more reliable manufacturing process (Paragraph 0011
Jones in view of Lundgren do not teach spiral cooling channels; wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Hewitt teaches a rocket assembly (Paragraph 0002) with spiral cooling channels (Figure 2, Element 21 - Paragraph 0034, Lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Lundgren to make the cooling channels spiral cooling channels, as taught by Hewitt, in order to establish coolant flow paths that traverse the axial direction of flow of the combustion gases inside the chamber thereby cooling any localized temperature excess in the gas stream with a succession of coolant channels thereby minimizing reduction in coolant density (Hewitt – Paragraph 0005, Lines 9-18).
Jones in view of Lundgren and Hewitt do not teach wherein the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner.
However, Baehr teaches a rocket motor casing (Title) with a combustion chamber liner (Figure 1 – the channels, 11, form the combustion chamber liner) with a thickness (Figure 7 –Column 2, Lines 39-50 – the figure shows the thickness of the channels that make up the liner) wherein the decreasing wall thicknesses extend to a minimum wall thickness (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the thickness of the liner is tapered/decreases to a minimum wall thickness located at point 22) that is reached at the throat portion of the combustion chamber liner (Figure 7 – Column 2, Lines 39-50 and Column 3, Lines 22-25 – the minimum thickness is at point 22 which a point of tangency with the throat and therefore at the throat portion of the combustion chamber liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Lundgren and Hewitt by making the decreasing wall thickness extends to a minimum wall thickness that is reached at the throat portion of the combustion chamber liner, as taught by Baehr, in order to efficiently utilize the longitudinal properties of the material to withstand the principle stresses (Baehr – Column 2, Lines 47-50) while reducing the weight of the liner (Baehr – Column 3, Lines 60-65 – the thickness of the liner effects the weight of the liner).

    PNG
    media_image1.png
    420
    716
    media_image1.png
    Greyscale

Figure 2 - Annotated Figure from Jones
Regarding Claims 9 and 10, Jones in view of Lundgren, Hewitt and Baehr teach the invention as claimed and discussed above.
Jones in view of Lundgren, Hewitt and Baehr, as discussed above, do not teach (Claim 9) wherein the plurality of spiral cooling channels are cut into the combustion chamber liner external wall such that the plurality of spiral cooling channels are defined such that each spiral Claim 10) wherein a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width.
However, Hewitt teaches (Claim 9) wherein the plurality of spiral cooling channels are formed such that the plurality of spiral cooling channels are defined such that each spiral cooling channel has a uniform width (Paragraph 0034 – each channel has a size/width therefore the width is uniform); (Claim 4) wherein a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width (Paragraph 0034 – the spacing between each of the cooling channels is equal to the width of a single cooling channel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jones in view of Lundgren, Hewitt and Baehr to include (Claim 9) the plurality of spiral cooling channels being cut into the combustion chamber liner external wall such that the plurality of spiral cooling channels are defined such that each spiral cooling channel has a uniform width; (Claim 10) wherein a distance along a circumference of the combustion chamber liner body between each spiral cooling channel of the plurality of spiral cooling channels is at least equal to the uniform width, as taught by Hewitt, in order to provide the best cooling for the desired needs (Hewitt – Paragraph 0034).

Regarding Claim 11, Jones in view of Lundgren, Hewitt and Baehr teach the invention as claimed and discussed above. Jones further teaches wherein forming/cutting the plurality of Figure 1 and 4 – the first chamber is at the first cooling channel ends of the cooling channels) and a second chamfer at a second cooling channel end of the plurality of spiral cooling channels (Figure 1 and 4 – the second cooling channel end at the second end, 34, includes a second chamfer – See annotated figure below for clarification). 


    PNG
    media_image2.png
    398
    527
    media_image2.png
    Greyscale


Regarding Claim 13, Jones in view of Lundgren, Hewitt and Baehr teach the invention as claimed and discussed above. Jones further teaches wherein the combustion chamber body is formed such that a first portion of the combustion area cavity at the throat portion has a first area (Figures 1 and 4 – the throat portion, 48, has a cross-sectional area which is a first area) that is less than a second area of a second portion of the combustion area cavity at the first end (Figures 1 and 4 – the cross-sectional area at the first end, 30, is larger than the cross-sectional area at the throat portion).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Lundgren, Hewitt and Baehr as applied to claims 7 above, and further in view of CNC.com (Non Patent Literature – How CNC is used in the aerospace industry), hereinafter CNC.com and Lynch (Non-Patent Literature – CNC Basics), hereinafter Lynch.

Regarding Claim 8, Jones in view of Lundgren, Hewitt and Baehr teach the invention as claimed and discussed above. 
Jones in view of Lundgren, Hewitt and Baehr do not teach wherein the combustion chamber body is formed using a computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber body.
However, CNC.com teaches rocket components being fabricated using a computer numerical control machine (Page 2 – CNC in Space Travel and Exploration – many components are fabricated using CNC machining).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Lundgren, Hewitt and Baehr to include the combustion chamber body is formed using a computer numerical control machine, as taught by CNC.com, in order to produce components with incredible precision and accuracy (CNC.com - Page 2 – CNC in Space Travel and Exploration
Jones in view of Lundgren, Hewitt, Baehr and CNC.com do not explicitly teach using a computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber body.
However, Lynch teaches using a computer numerical control machine programmed based at least in part on a digital representation of the component (Page 1 – CAM – Computer Aided Machining or Manufacturing – the CAD model software uses the model to generate the code to program the CNC machine for machining).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Lundgren, Hewitt, Baehr and CNC.com to include using a computer numerical control machine programmed based at least in part on a digital representation of the combustion chamber body, as taught by Lynch, in order to assist in simplifying the code generation to run the CNC machine to create the desired component (Page 1 – CAM – Computer Aided Machining or Manufacturing).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of, Lundgren, Hewitt and Baehr as applied to claim 7 above, and further in view of Black.

Regarding Claim 12
Jones in view of Lundgren, Hewitt and Baehr do not teach wherein the material component is selected  from a group consisting of copper, a copper alloy, titanium, carbon fiber, and Inconel.
However, Black teaches a combustion chamber liner (Figure 3) for a rocket propulsion system (Abstract, Line 1 – the liner is for a rocket engine/propulsion system) wherein the combustion chamber liner body comprises a material chosen from a group consisting of copper (Paragraph 0007, Lines 11-15 – the combustion liners are made of copper), a copper alloy (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), titanium (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), carbon fiber (This limitation is listed as part of a list of choices and therefore is not required if another option is taught), and Inconel (This limitation is listed as part of a list of choices and therefore is not required if another option is taught)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Jones in view of Lundgren, Hewitt and Baehr to make the Material component from copper, as taught by Black, since it has been held that the selection of a known material (in the present case copper) based on its suitability for its intended use (providing combustion chamber liner) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to the amended Claim at the appropriate locations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741